Citation Nr: 1105144	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for heart condition for 
accrued benefits purposes.

3.  Entitlement to service connection for diabetes for accrued 
benefits purposes.

4.  Entitlement to service connection for end stage renal disease 
for accrued benefits purposes.

5.  Entitlement to service connection for non-Hodgkin's lymphoma 
for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and 
from October 1950 to November 1951.  He died on May [redacted], 2007.  
The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision entered by the Department of Veterans Affairs 
(VA) Regional Office (RO), of Winston-Salem, North Carolina.  In 
November 2010, the appellant testified during a Board hearing at 
the RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  At that hearing, it was indicated 
that the claim for accrued benefits was limited to the issues on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In an initial January 2007 claim for service connection for 
diabetes, end stage renal disease, heart condition, diffuse 
lymphoma, low back condition, right hip condition, shingles and 
cataracts, the Veteran indicated that during his first tour of 
duty, he was in supply.  He was sent to Montford Point; just 
outside of Camp Lejeune, North Carolina to pack clothing for the 
2nd Marine Division should they need to be deployed.  Part of 
this packing involved the inclusion of naphthalene (moth balls or 
moth flakes) with the clothing to protect it from moths, 
silverfish or any other insects, which might damage it.  He 
reported that he experienced a severe reaction to the naphthalene 
and as a result, he was sent to Camp Lejeune Hospital.  Then, at 
the hospital, he was mistakenly given a shot of insulin.

The Veteran noted that subsequently, over the course of his 
lifetime, he developed numerous health problems, including 
diffuse lymphoma in1978, heart trouble, with heart attacks in 
1990 and 1996, quadruple bypass surgery in 1996 and implantation 
of a defibrillator in 2004, non-insulin dependent type II 
diabetes in 1992, cataracts in 2004, shingles in 2005, an 
infection resulting in degeneration of the lower back and right 
hip in 2006 and renal failure in 2006,which resulted in the need 
for dialysis.  He contended that these health problems were due 
to the naphthalene exposure and/or the mistaken shot of insulin 
he received during service.  

The Veteran's death certificate shows that he died in May 2007, 
while his claims for service connection were still pending.  The 
immediate cause of death was end stage renal disease due to acute 
left middle cerebral artery infarction.  Other significant 
conditions contributing to death included diabetes, pneumonia, 
coronary artery disease and hypertension.  Terminal or other 
treatment records do not appear to have been sought or obtained.

In February 2007, the appellant filed a claim for service 
connection for the cause of the Veteran's death, along with 
claims for service connection for accrued benefits.  She alleges 
that the end stage renal disease and heart impairment, which 
caused the Veteran's death were caused by his naphthalene 
exposure and/or insulin shot during service and essentially 
alleges that the other disabilities, as listed on the title page 
and initially claimed by the Veteran, were also related to 
naphthalene exposure and/or insulin shot.

The Board notes that the Veteran's service treatment records do 
not show any hospitalization or other treatment for a reaction to 
naphthalene exposure and do not indicate that the Veteran 
received an insulin injection.  There were several physical 
examinations conducted after the reported date of the incident 
where no pertinent history was given.  It is noted that records 
of inpatient hospitalization (i.e. clinical records) are often 
stored separately from the outpatient service treatment records. 
The Board finds that a remand is indicated to attempt to obtain 
any outstanding clinical records of Camp Lejeune Hospital 
treatment for a reaction to naphthalene, to include an insulin 
injection, received by the Veteran during his first tour of duty.  
It is not clear, and the appellant did not know if the Veteran 
had been hospitalized, but in the view of an otherwise negative 
record, an attempt to verify the hospital treatment should be 
made.

In addition, the Veteran's personnel records will be requested in 
an effort to verify the details otherwise set forth herein.

After attempting to obtain such information, and regardless of 
whether such attempts are successful, the claims file should be 
sent to an appropriate medical professional, for a medical 
opinion as to whether any of the claimed disabilities were 
potentially related to the Veteran's military service, 
specifically the chemical exposure at issue.  Prior to arranging 
for the medical opinion, the RO/AMC should ask the appellant to 
identify any additional sources of treatment or evaluation the 
Veteran received for the above claimed disabilities since service 
and should secure copies of the available records of the 
treatment or evaluation from all sources identified.
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any available 
clinical records of hospitalization of the 
Veteran for naphthalene reaction during his 
first period of service.  An attempt should 
be made to determine whether the Veteran had 
an inpatient hospitalization in 1949.  His 
service personnel records should also be 
obtained if possible.  If no records are 
obtained, documentation of the attempts made 
should be contained in the claims folder.

2.  The RO/AMC should ask the appellant to 
identify any sources of treatment or 
evaluation the Veteran received for renal 
failure, diffuse lymphoma, heart disability, 
or diabetes since service and should secure 
copies of available records of the treatment 
or evaluation from all sources identified.  
Records of any terminal medical treatment 
should also be obtained.  Appellant's 
cooperation with identifying and obtaining 
these records should be solicited as needed.

3.  Regardless of whether any additional 
records are obtained, the RO/AMC should 
forward the claims file to an appropriate 
medical professional to furnish an opinion on 
the likely etiology of the claimed 
disabilities of renal failure, diffuse 
lymphoma, heart disability, and diabetes.  
After reviewing the claims file, including 
the service treatment records, any records of 
hospitalization during service, any post-
service treatment records and the Veteran's 
statements concerning his naphthalene 
exposure and insulin shot during service, in 
1949, the medical professional should provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50% chance or greater) 
that the Veteran's renal failure, diffuse 
lymphoma, heart disability, and diabetes were 
related to his military service, to include 
reported exposure to naphthalene and insulin 
injection therein.  

4.  The RO/AMC should then readjudicate the 
claims.  If any remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until she 
is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by 
the action taken herein.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


